           Case 1:20-cv-00918-AKH Document 1-3 Filed 02/03/20 Page 1 of 2




From: Manyan <manyan.ng@epochtimes.de>
Date: 5 April 2017 at 02:02:59 GMT+2
To: John Tang <johntang@epochtimes.com>
Subject: European Business and request for meeting in NY

Hi John,

First a brief report on European Business Center.

1. Ads sales for EDN
Germany, UK, France and Sweden have regular weekly meeting to share sales experience and
ideas. We push for selling more EDN Ads. All countries have some prospects. It takes time to
close contracts. Swden has got a small order, about 4000 USD, but need to have a person in NY
to support. No response for a week. One of the focus area is real estates.

2. Epoch Media Group, EMG, as business partner in a new venture.

THE NUMBER OF PAGE VIEWS AND UNIQUE USERS of different language of Epoch
Times and NTD has reached a significant level. This shall be capitalized! We believe online
shopping still have a great potential and is a efficient way to capitalize our growing readership
and saving more sentient beings.

A 15 years long time business friend of mine Harald has been a successful businessman in
Germany. He has been buying, fixing and selling companies with innovative products. He also
buys and sells residential and industrial real estates. He became practitioner for 4 years ago and
now he wants to support EMG. The idea is he starts up a online shop selling good German and
European brands of quality products such as air cleaning devices, e-bikes, health and Kosmetik
products etc serving customers in china but also North America and Europe.

He will raise a fund of about 500,000 USD as start capital to build a small team with function
such as book keeping, delivery management, marketing and administration. Harald will be the
managing owner. EMG does not need to invest any money but shall be a partner whose
contribution is powerful ads, PR articles and branding actions. The "payment" to these ads is
EMG gets 33% of the profit before tax. EMG has the right to access all book keeping.

A rough but realistic estimate points to a possible annual profit of around 10 millions USD. 3.3
millions goes to EMG.

WE NEED TO TALK FACE TO FACE about this. Harald and myself will be in NY from May
11 to May 16. Can we have a meeting on May 15?

Best
Wenxin

Epoch Times Europe GmbH
Tel. +49 1726211890
www.epochtimes.de
        Case 1:20-cv-00918-AKH Document 1-3 Filed 02/03/20 Page 2 of 2




Epoch Times Europe GmbH, Geschäftsführer: Man-Yan Ng, Amtsgericht Charlottenburg, HRB
123036 B, USt-IdNr.: DE268871344, Sitz: Kurfürstenstr. 79, D-10787 Berlin
